DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-6, 8-13 and 15-20 have been examined in this application. 
		Claims 7 and 14 have been canceled. 
		Claims 1-6, 8-13 and 15-20 are currently pending and have been rejected.
		This communication is the first action on the merits.

3.		Examiner Note: Due to deficiencies from the previous non-final office action dated 11/12/2021, Examiner present this office action has a 2nd non-final office action.

Response to Arguments
4. 		Examiner adds a Specification Objection to Applicant’s Specification ¶ [0024]. See Specification Objection section shown below.
5.		Applicant’s arguments, see page 9, filed on 02/09/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-6, 8-13 and 15-20 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-6, 8-13 and 15-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
6.		 The prior art rejections of Claims 1-6, 8-13 and 15-20 are withdrawn. See Examining Claims with Respect to Prior Art Section shown below. 

Specification Objections
7.		The disclosure is objected to because of the following informalities: 
	(A).	Applicant’s Specification ¶ [0024] recites the following sentence: “In an 	example 	embodiment [[ ]] a sliding scale method is introduced, which automatically adjusts itself to each 	gas station and provides the best correlation with futures market. While the method works for all 	gas stations, it identifies the delay uniquely to each gas station. This brings in a high degree of 	correlation with futures market to provide a price prediction [[ ]]” Examiner recommends 	amending this sentence this add a “comma” after the word “embodiment” and then add “a 	period” to close out this sentence. Therefore, this sentence in Applicant’s Specification ¶ [0024] 	should recite as follows: “In an example embodiment, a sliding scale method is introduced, which 	automatically adjusts itself to each gas station and provides the best correlation with futures 	market. While the method works for all gas stations, it identifies the delay uniquely to each gas 	station. This brings in a high degree of correlation with futures market to provide a price 	prediction.”
	Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
8. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-6, 8-13 and 15-20 have been fully considered but they are found persuasive (see Applicant Remarks, Page 9, dated 02/09/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-6, 8-13 and 15-20 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 9, dated 02/09/2022). Examiner respectfully disagrees.
	In response, these abstract idea limitations (as shown below via the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) commercial interactions (which includes sales activities or behaviors and/or business relations) and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (3) concepts performed in the human mind and/or via physical aids by pen to paper (including observation(s) and/or evaluation(s) and/or judgment(s)).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper and/or concepts performed in the human mind as part of evaluations and/or judgment(s) such as (e.g., “setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15);  “calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); “computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); “if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1, 8 and 15)). 
Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following regarding certain/specific claimed limitation(s):
Performing a mental process on a computer,
Performing a mental process in a computer environment, and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
That is, other than reciting (e.g., “processor”, “a non-transitory computer-readable medium”, “machine-learning algorithm”, “a different machine-learned model” & “a machine-learned model”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors) and/or (2) managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions) and/or (3) as “Mental Processes” which pertains to (3) concepts performed in the human mind and/or via physical aids by pen to paper (including observation(s) and/or evaluation(s) and/or judgment(s)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “a different machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Moreover, the mere recitation of computer components such as (e.g., “processor”, “a non-transitory computer-readable medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-6, 9-13 and 16-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 8 and 15. 
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-6, 8-13 and 15-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2:
(B).	Applicant argues that Claims 1-6, 8-13 and 15-20 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 9, dated 02/09/2022). Examiner respectfully disagrees.
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting”], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data” & “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Independent Claims 1, 8 and 15 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “a non-transitory computer-readable medium”, “a different machine-learned model”, “machine-learning algorithm” & “a machine-learned model”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components.
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 reflect (1) mere data gathering (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15)) & (2) mere data outputting (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “a different machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2-6, 9-13 and 16-20 recite additional elements such as (e.g., “memory” “machine-learned model”, “machine learning algorithm”, “second machine-learned model”, “third machine-learned model”, “fourth machine-learned model”, “a processor”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “a non-transitory computer-readable medium”,  “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 9 and 16 reflect (1) mere data gathering (e.g., such as “retrieving, using the identification of the fueling station, from the machine-learned model, a value, corresponding to the fueling station, for a third parameter” (see Dependent Claims 2, 9 and 16) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-6, 8-13 and 15-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-6, 8-13 and 15-20 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-6, 8-13 and 15-20 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-6), a “method” or a “process” (Claims 8-13) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 15-20). 
Step 2A Prong One: Independent Claims 1, 8 and 15 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1); 
“” (see Independent Claim 1); 
“” (see Independent Claim 8);
“receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15); 
“retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15); 
“setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15); 
“obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted  trained specifically for the corresponding individual component part” (see Independent Claims 1, 8 and 15); 
“accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15); 
“calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); 
“computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“in response to a determination, the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claim 8); 
“if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1 and 15); 
“outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one ” (see Independent Claims 1, 8 and 15)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) commercial interactions (which includes sales activities or behaviors and/or business relations) and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (3) concepts performed in the human mind and/or via physical aids by pen to paper (including observation(s) and/or evaluation(s) and/or judgment(s)).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper and/or concepts performed in the human mind as part of evaluations and/or judgment(s) such as (e.g., “setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15);  “calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); “computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); “if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1, 8 and 15)). 
Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following regarding certain/specific claimed limitation(s):
Performing a mental process on a computer,
Performing a mental process in a computer environment, and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
That is, other than reciting (e.g., “processor”, “a non-transitory computer-readable medium”, “machine-learning algorithm”, “a different machine-learned model” & “a machine-learned model”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors) and/or (2) managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions) and/or (3) as “Mental Processes” which pertains to (3) concepts performed in the human mind and/or via physical aids by pen to paper (including observation(s) and/or evaluation(s) and/or judgment(s)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “a different machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Moreover, the mere recitation of computer components such as (e.g., “processor”, “a non-transitory computer-readable medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-6, 9-13 and 16-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 8 and 15. 
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings concerning the prediction of fuel prices or oil prices with time shifts or time series which are executed using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-6, 8-13 and 15-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“at least one hardware processor” (see Independent Claim 1); 
“a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising” (see Independent Claim 1); 
“the following operations performed by one or more processors” (see Independent Claim 8);
“receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15); 
“retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15); 
“setting a value of a second parameter to zero” (see Independent Claims 1, 8 and 15); 
“obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted by a different machine-learned model trained specifically for the corresponding individual component part” (see Independent Claims 1, 8 and 15); 
“accessing, using the identification of the fuel blend and the identification of the fueling station, a fuel station price time series, the fuel station price time series being a set of prices charged for the fuel blend by the fueling station over a plurality of dates, beginning with a date based on the value for the first parameter” (see Independent Claims 1, 8 and 15); 
“calculating a ratio time series corresponding to the value for the second parameter by dividing the fuel station price time series by the blended fuel price time series” (see Independent Claims 1, 8 and 15); 
“computing a standard deviation for the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“in response to a determination, the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claim 8); 
“if the second parameter is zero, or if the standard deviation for the ratio time series corresponding to the value for the second parameter is less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one, incrementing the value of  the second parameter by one and repeating the receiving, retrieving, setting, accessing, calculating, computing, and incrementing until the standard deviation for the ratio time series is not less than or equal to the standard deviation for the ratio time series corresponding to the difference between the value for the second parameter minus one” (see Independent Claims 1 and 15); 
“outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15); 
“feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one into a machine learning algorithm to retrain the machine-learned model” (see Independent Claims 1, 8 and 15)
Independent Claims 1, 8 and 15 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “a non-transitory computer-readable medium”, “a different machine-learned model”, “machine-learning algorithm” & “a machine-learned model”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components.
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 reflect (1) mere data gathering (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15)) & (2) mere data outputting (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “a different machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2-6, 9-13 and 16-20 recite additional elements such as (e.g., “memory” “machine-learned model”, “machine learning algorithm”, “second machine-learned model”, “third machine-learned model”, “fourth machine-learned model”, “a processor”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “a non-transitory computer-readable medium”,  “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 9 and 16 reflect (1) mere data gathering (e.g., such as “retrieving, using the identification of the fueling station, from the machine-learned model, a value, corresponding to the fueling station, for a third parameter” (see Dependent Claims 2, 9 and 16) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-6, 8-13 and 15-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-6, 8-13 and 15-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: “a processor” shown in Applicant’s Specification ¶ [0056-0057], “communication networks” shown in Applicant’s Specification ¶ [0061] & ¶ [0065], “non-transitory computer readable medium” shown in Applicant’s Specification ¶ [0064], “memory” shown in Applicant’s Specification ¶ [0058]. The “machine learning model” & “machine-learning algorithm”, “second machine learning model”, “third machine learning model” and “fourth machine learning model” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Independent Claims 1, 8 and 15 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “processor”, “a non-transitory computer-readable medium”, “machine-learning algorithm”, “a different machine-learned model” & “a machine-learned model”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Independent Claims 1, 8 and 15: The additional element(s) concerning the “a machine-learned model”, “a different machine-learned model” & “machine-learning algorithm” merely narrow the abstract ideas concerning (1) “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a first parameter” & (2) “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter, wherein the blended fuel price time series contains prices based on predicted blend prices from predictions of prices of individual components parts of the fuel blend, each price of individual component parts of the fuel blend predicted trained specifically for the corresponding individual component part” & (3) “feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 reflect (1) mere data gathering (e.g., such as “receiving an identification of a fueling station and an identification of a fuel blend” (see Independent Claims 1, 8 and 15);  “retrieving, using the identification of the fueling station, from a machine-learned model, a value, corresponding to the fueling station, for a first parameter” (see Independent Claims 1, 8 and 15);  “obtaining, using the identification of the fuel blend and the value for the first parameter, a blended fuel price time series, the blended fuel price time series being a set of prices for component parts of the fuel blend over a plurality of dates, beginning with a date based on a difference of the value for the first parameter minus the value for the second parameter” (see Independent Claims 1, 8 and 15)) & (2) mere data outputting (e.g., such as “outputting the ratio time series corresponding to the value for the second parameter” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-6, 9-13 and 16-20 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory” “machine-learned model”, “machine learning algorithm”, “second machine-learned model”, “third machine-learned model”, “fourth machine-learned model”, “a processor”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 2, 9 and 16: The additional element(s) concerning the “machine-learned model” & “machine learning algorithm” merely narrow the abstract ideas concerning (1): “retrieving, using the identification of the fueling station, a value, corresponding to the fueling station, for a third parameter” & (2): “wherein the repeating is additionally performed if the value for the second parameter is less than or equal to the value for the third parameter” & (3): “wherein the feeding further includes feeding the value for the standard deviation for the ratio time series corresponding to the value for the third parameter ” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 3, 10 and 17: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “to predict a price charged by the fueling station for the fuel blend on a future date based on the outputted ratio time series corresponding to the value for the second parameter” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 4, 11 and 18: The additional element(s) concerning the “second machine-learned model” merely narrow the abstract ideas concerning (1): “multiplies a ratio on each date in the outputted ratio time series corresponding to the value for the second parameter by a corresponding blended fuel price from the blended fuel price time series” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 5, 12 and 19: The additional element(s) concerning the “third machine-learned model” merely narrow the abstract ideas concerning (1): “to predict the price charged by the fueling station for the fuel blend on the future date based on historical data corresponding to the fueling station” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Dependent Claims 6, 13 and 20: The additional element(s) concerning the “fourth machine-learned model”, “second machine-learned model”, “a non-transitory computer-readable medium”,  “third machine-learned model” merely narrow the abstract ideas concerning (1): “to select output from either as representative of a predicted price charged by the fueling station for the fuel blend on the future date” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing blended fuel prices regarding the prediction of fuel prices or oil prices with time shifts or time series executed on a computer in the field of commodity or price prediction/forecasting (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 9 and 16 reflect (1) mere data gathering (e.g., such as “retrieving, using the identification of the fueling station, from the machine-learned model, a value, corresponding to the fueling station, for a third parameter” (see Dependent Claims 2, 9 and 16) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-6, 8-13 and 15-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
12.		Examiner deems that the grounds of prior art rejection(s) has been or have been overcome for Independent Claims 1, 8 and 15.  Please note there are still a 35 U.S.C. § 101 rejection for Claims 1-6, 8-13 and 15-20 that is currently pending.
Regarding Independent Claims 1, 8 and 15, none of these references listed and/or searched either individually or in combination teach:
 “feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one into a machine learning algorithm to retrain the machine-learned model” 
  The closest prior arts are as follows:
US Patent # (US 10,984,433 B1) to Doner.
US PG Pub (US 2019/0325467 A1) to Perry.
US PG Pub (US 2019/0325534 A1) to Perry.
Regarding the Doner reference, Doner teaches machine learning algorithm and processing may be incorporated into the realm of price optimization (e.g., retail fuel price optimization). The machine learning processing may be performed in a hosted server (e.g., processing server 310), which may provide rapid scaling of processing power when large data sets are being processed. For example, the hosted machine learning service (e.g., machine learning service 410) may be available in a cloud computing environment through the Internet or a network 301.  Also various relevant information (e.g., inputs 430) may be provided as inputs to the machine learning service 410. The machine learning service 410 may be preprogrammed and may use one or more learning models (e.g., Bayes, Naïve-Bayes, regression learning, etc.) for processing the inputs. The machine learning service 410 may be trained with the provided inputs iteratively and perform a price optimization processing (e.g., fuel price optimization processing 411) for one or more prediction outputs 420.
However, Doner either individually or in combination does not teach or suggest teach:
“feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one into a machine learning algorithm to retrain the machine-learned model” 
Regarding the 1st Perry reference, Perry teaches that the price analysis module 235 uses a machine learning model to determine current market prices for one or more crop products listed on the centralized crop transaction system 110. The machine learning model receives input information describing a crop product, including the crop product type, crop product quantity, and one or more quality metrics for the crop product. In an embodiment, the machine learning model additionally receives input information describing a distance between a first location for the crop product and a second location for the crop product, a crop output prediction for a next period of time (e.g., a season, a year), a price prediction for a next period of time, a current market price for the crop product accessed from one or more external data sources 120, and the like. The modified user interface includes a transportation entity associated with the determined transportation cost or one or more factors (e.g., mileage, gas prices, etc.) impacting a determined transportation cost. In some embodiments, the modified user interface additionally displays the prices offered by the prospective acquiring entities (e.g., an original offered price and a translated price). 
However, 1st Perry reference either individually or in combination does not teach or suggest teach:
“feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one into a machine learning algorithm to retrain the machine-learned model” 
Regarding the 2nd Perry reference, Perry teaches that the centralized crop transaction system 110 determines transportation costs for the opportunities based on data from one or more external data sources 120 describing information impacting transportation of the crop product 915, such as gas prices for an area including the locations, weather conditions for the area, equipment requirements, transportation entity availability for the area, seasonality for the crop product or other crop products within the area, and road mileage between the locations. The modified user interface additionally includes an explanation or components of the translated prices. For example, the modified user interface includes a transportation entity associated with the determined transportation cost or one or more factors (e.g., mileage, gas prices, etc.) impacting a determined transportation cost. In some embodiments, the modified user interface additionally displays the prices offered by the prospective acquiring entities (e.g., an original offered price and a translated price).
However, 2nd Perry reference either individually or in combination does not teach or suggest teach:
“feeding the value for the second parameter minus one and the standard deviation for the ratio time series corresponding to the value for the second parameter minus one into a machine learning algorithm to retrain the machine-learned model” 
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Pub Documents
US Patent # (US 10,878,505 B1) - Curated sentiment analysis in multi-layer, machine learning-based forecasting model using customized, commodity-specific neural networks;
US PG Pub (US 2019/0372345 A1) – Methods and Systems for an Automated Utility Marketplace Platform;
US PG Pub (US 2016/0110808 A1) – Commodity Exchange for Pre-Purchasing Commodities and Trading Future Rights to Receive Commodities;
US PG Pub (US 2019/0325467 A1) – Satellite-Based Agricultural Modeling;
US PG Pub (US 2019/0325534 A1) – Agricultural Transportation Entity Identification and Selection;
US Patent # (US 10,984,433 B1) – Price Optimization System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/	Patent Examiner, Art Unit 3623                                                                                                                                                                                                        


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683